                 Case 2:20-cv-04414-PSG-E Document 1-1 Filed 05/15/20 Page 1 of 4 Page ID #:13


            1      GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS JR., SBN 132099
            2          tboutrous@gibsondunn.com
                   RICHARD J. DOREN, SBN 124666
            3          rdoren@gibsondunn.com
                   DEBORAH L. STEIN, SBN 224570
            4          dstein@gibsondunn.com
                   333 South Grand Avenue
            5      Los Angeles, CA 90071-3197
                   Tel.: 213.229.7000
            6      Fac.: 213.229.7520
            7      ROBINSON & COLE LLP
            8      STEPHEN E. GOLDMAN
                        sgoldman@rc.com
            9      WYSTAN M. ACKERMAN
                        wackerman@rc.com
          10       Motions for pro hac vice admission forthcoming
                   280 Trumbull Street
          11       Hartford, CT 06103
                   Tel.: 860.275.8200
          12       Fac.: 860.275.8299
          13       Attorneys for Defendant Travelers Indemnity
                   Company of Connecticut
          14

          15                                      UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
          16
                   GERAGOS & GERAGOS, APC, a                    CASE NO. 2:20-cv-04414
          17       Professional Corporation,
          18                                 Plaintiff,         DECLARATION OF RICHARD J.
          19               v.                                   DOREN IN SUPPORT OF
                                                                DEFENDANT TRAVELERS
          20       THE TRAVELERS INDEMNITY                      INDEMNITY COMPANY OF
                   COMPANY OF CONNECTICUT, a                    CONNECTICUT’S NOTICE OF
          21       corporation; ERIC GARCETTI, an               REMOVAL
                   individual; and DOES 1 to 25, inclusive,     [Removal from the Superior Court of the
          22
                                             Defendants.        State of California, Los Angeles County,
          23                                                    Case No. 20STCV14022]
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                   Declaration of Richard J. Doren
                 Case 2:20-cv-04414-PSG-E Document 1-1 Filed 05/15/20 Page 2 of 4 Page ID #:14


            1                                 DECLARATION OF RICHARD J. DOREN
            2              I, Richard J. Doren, hereby declare and state:
            3              1.       I am an attorney duly licensed to practice law before all the courts of the
            4      State of California as well as the United States District Court for the Central District of
            5      California. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and am
            6      one of the attorneys representing Defendant Travelers Indemnity Company of
            7      Connecticut (“Defendant”) in the above-titled action. I have personal knowledge of
            8      the matters stated herein, and if asked to testify thereto, I could and would do so
            9      competently.
          10               2.       Attached hereto as Exhibit A is a true and correct copy of the Complaint
          11       in Geragos & Geragos, APC v. The Travelers Indemnity Company of Connecticut et
          12       al., Case No. 20STCV14022, Superior Court of California, County of Los Angeles,
          13       which was filed on April 10, 2020, and served on Defendant on April 16, 2020.
          14               3.       Attached hereto as Exhibit B is a true and correct copy of the Civil Case
          15       Cover Sheet in Geragos & Geragos, APC v. The Travelers Indemnity Company of
          16       Connecticut et al., Case No. 20STCV14022, Superior Court of California, County of
          17       Los Angeles, which was filed on April 10, 2020, and served on Defendant on April 16,
          18       2020.
          19               4.       Attached hereto as Exhibit C is a true and correct copy of the Summons
          20       in Geragos & Geragos, APC v. The Travelers Indemnity Company of Connecticut et
          21       al., Case No. 20STCV14022, Superior Court of California, County of Los Angeles,
          22       which was filed on April 10, 2020, and served on Defendant on April 16, 2020.
          23               5.       Attached hereto as Exhibit D is a true and correct copy of the Notice of
          24       Case Assignment in Geragos & Geragos, APC v. The Travelers Indemnity Company of
          25       Connecticut et al., Case No. 20STCV14022, Superior Court of California, County of
          26       Los Angeles, which was filed on April 10, 2020, and served on Defendant on April 16,
          27       2020.
          28

Gibson, Dunn &
Crutcher LLP
                   Declaration of Richard J. Doren                 1
                 Case 2:20-cv-04414-PSG-E Document 1-1 Filed 05/15/20 Page 3 of 4 Page ID #:15


            1              6.       Attached hereto as Exhibit E is a true and correct copy of the Notice of
            2      Confirmation of Electronic Filing in Geragos & Geragos, APC v. The Travelers
            3      Indemnity Company of Connecticut et al., Case No. 20STCV14022, Superior Court of
            4      California, County of Los Angeles, which was served on Defendant on April 16, 2020,
            5      with Exhibits A, B, C, and D.
            6              7.       Attached hereto as Exhibit F is a true and correct copy of the document
            7      titled, “Voluntary Efficient Litigation Stipulations,” which was served on Defendant
            8      on April 16, 2020, with Exhibits A, B, C, and D.
            9              8.       Attached hereto as Exhibit G is a true and correct copy of the document
          10       titled, “Alternative Dispute Resolution (ADR) Information Package,” which was
          11       served on Defendant on April 16, 2020, with Exhibits A, B, C, and D.
          12               9.       Attached hereto as Exhibit H is a true and correct copy of the First
          13       Amended General Order of Los Angeles County Superior Court Presiding Judge Kevin
          14       C. Brazile regarding electronic filings, dated May 3, 2019, which was served on
          15       Defendant on April 16, 2020, with Exhibits A, B, C, and D.
          16               10.      Attached hereto as Exhibit I is a true and correct copy of a Proof of
          17       Service of Summons in Geragos & Geragos, APC v. The Travelers Indemnity
          18       Company of Connecticut et al., Case No. 20STCV14022, Superior Court of California,
          19       County of Los Angeles, which was filed on April 17, 2020.
          20               11.      Attached hereto as Exhibit J is a true and correct copy of a Proof of
          21       Service of Summons in Geragos & Geragos, APC v. The Travelers Indemnity
          22       Company of Connecticut et al., Case No. 20STCV14022, Superior Court of California,
          23       County of Los Angeles, which was filed on May 5, 2020.
          24               12.      Attached hereto as Exhibit K is a true and correct copy of a Minute Order
          25       issued on May 11, 2020, by Judge Yolanda Orozco in Geragos & Geragos, APC v.
          26       The Travelers Indemnity Company of Connecticut et al., Case No. 20STCV14022,
          27       Superior Court of California, County of Los Angeles.
          28

Gibson, Dunn &
Crutcher LLP
                   Declaration of Richard J. Doren                2
                 Case 2:20-cv-04414-PSG-E Document 1-1 Filed 05/15/20 Page 4 of 4 Page ID #:16


            1              13.      Attached hereto as Exhibit L is a true and correct copy of a Notice of
            2      Case Management Conference filed on May 11, 2020, in Geragos & Geragos, APC v.
            3      The Travelers Indemnity Company of Connecticut et al., Case No. 20STCV14022,
            4      Superior Court of California, County of Los Angeles.
            5              14.      Attached hereto as Exhibit M is a true and correct copy of a Certificate of
            6      Mailing filed on May 11, 2020, in Geragos & Geragos, APC v. The Travelers
            7      Indemnity Company of Connecticut et al., Case No. 20STCV14022, Superior Court of
            8      California, County of Los Angeles.
            9              15.      In accordance with 28 U.S.C. § 1446(a), Exhibits A through M constitute
          10       copies of “all process, pleadings, and orders served upon” Defendant and/or filed in
          11       Geragos & Geragos, APC v. The Travelers Indemnity Company of Connecticut et al.,
          12       Case No. 20STCV14022, Superior Court of California, County of Los Angeles.
          13               I declare under penalty of perjury under the laws of the State of California and
          14       the United States of America that the foregoing is true and correct and that I executed
          15       this Declaration on May 15, 2020, in Los Angeles, California.
          16

          17

          18
                                                                              Richard J. Doren
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                   Declaration of Richard J. Doren                3
